DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “to the to the storage unit” contains a typographical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rotation driving unit” in claim 1; “a storage unit” in claim 1; “a water supply unit” in claim 1; and “a notification unit” in claims 14 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer portion" and “the inner portion” in lines 17-18, and 20.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, it is unclear what it means for the additional dispersion pipes that are each connected to the main pipe to be rotationally symmetrical to the dispersion pipe.  It is unclear if this limitation refers to a rotational symmetry about a point.  It is unclear if “the dispersion pipe” has proper antecedent basis because there are plural dispersion pipes.

Claim limitation “a notification unit,” in claims 14 and 16, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no apparent disclosure of what structure performs the function of outputting information as claimed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,709,306.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and patented claims are directed to substantially similar subject matter with only minor differences .
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/810,477 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and conflicting claims are directed to substantially similar subject matter with only minor differences in language and minor differences that would have been obvious to a person having ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 7-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0582285 (hereafter, “KR ‘285”; see corresponding machine translation of KR20060032063A), in view of Kubo et al.  (US 5,636,402), and further in view of Tipton (US 5,331,713).
Regarding claim 1, KR ‘285 discloses a cleaner comprising: a rotary plate (24); a brush that is attached to a bottom of the rotary plate and that is configured to receive water (28); a rotation driving unit that is connected to an upper portion of the rotary plate and that is configured to rotate the rotary plate about an axis that is perpendicular to the rotary plate (44); a storage unit that is configured to store water (64); a collecting unit that is configured to collect water from the brush and that is configured to provide water to an upper side of the storage unit (63; see Figure 5); a water supply unit that receives water from the storage unit to provide water to the brush (30); a vacuum motor that is configured to move water from the storage unit through the collecting unit (66); and a pump that is configured to move water through the water supply unit (14); wherein the collecting unit includes: an outer partition that is located around a circumference of the rotary plate (Figures 2-3: 50 and left side wall at 62); an inner partition that is located between the circumference of the rotary plate and the outer portion (Figure 2: wall at 52); an intake that is located at the outer partition and that is configured to draw water into a gap that is located between the outer portion and the inner portion (at 62); and a collecting pipe that is configured to guide water that is received through the intake to the storage unit (63).
KR ‘285 does not expressly disclose a cloth at the bottom of the rotary plate.  Instead, KR ‘285 teaches a brush (28).

Because it is known in the art to use cloth on a rotating body to clean a floor, and the results of the modification would be predictable, namely, providing a material known to be effective for cleaning, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a cloth at the bottom of the rotary plate.
KR ‘285 does not expressly disclose a filter unit that is configured to filter water that is collected by the collecting unit; and the water supply unit is configured to receive water from a lower portion of the storage unit and that is configured to provide water to the cloth.
Tipton discloses a floor scrubber with recycled cleaning solution comprising: scrubber brushes (14), a squeegee and vacuuming assembly (17) having a vacuum pump (22) in a vacuum portion (56) isolated from the cleaning solution by a stub wall (57), a cleaning solution tank (19), a solution passage back to the scrubber brushes (39), and a primary filter (21) located in the tank.  The recycled solution enters the cleaning solution tank at an upper portion (18) and the filtered solution leaves the cleaning solution tank at a bottom portion (24).
Because it is known in the art to use a recycled fluid system, as taught by Tipton, and the results of the modification would be predictable, namely, recycling fluid and reducing an amount of solution used, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a recycled fluid system as shown by Tipton, resulting in a filter unit that is configured to filter water that is collected by the 

Regarding claims 7-12, and 17, KR ‘285, in view of Kubo, and further in view of Tipton is relied upon as above and results in: wherein the vacuum motor is located on an upper portion of the storage unit (Tipton: 22); the filter unit is located within the storage unit and between the collecting unit and the water supply unit (Tipton: 18, 21, 24), and the storage unit is configured to provide access to the filter unit through an openable structure (Tipton: 62, 63); the filter unit is located within the storage unit and between the collecting unit and the water supply unit and is removable from the storage unit (Tipton: 18, 21, 24, 61, 62,63); the filter unit is located within the storage unit and between the collecting unit and the water supply unit, and includes a filter net that is configured to collect foreign objects in the water and a filter frame that is configured to support the filter net, and the filter net is concave with respect to a top of the filter unit (Tipton: Figure 3: 21); the filter unit includes a filter net that is configured to collect foreign objects in water and a filter frame that is configured to support the filter net (Tipton: 21, 61), and the storage unit further includes a guide rail that is configured to support the filter frame is located on an inner surface of the storage unit (Tipton: end of 18); the filter unit is removable from the storage unit (Tipton: 61, 63), and the guide rail is configured to guide and support the filter frame (Tipton: end of 18); and the storage unit includes: an intake hole that is configured to communicate with the vacuum motor (Tipton: Figure 1, below 22), a first partition that covers the intake hole and that extends from an inside side wall of the storage unit toward an inside upper wall of the storage unit (Tipton: Figure 5: 57), and a second .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0582285 (hereafter, “KR ‘285”; see corresponding machine translation of KR20060032063A), in view of Kubo et al.  (US 5,636,402), in view of Tipton (US 5,331,713), and further in view of Vankouwenberg (US 2005/0235453).
Regarding claim 13, KR ‘285, in view of Kubo, and further in view of Tipton, is relied upon as above and discloses a sensor mounted so that water stored in the wastewater tank can be prevented from flowing into the connector (KR ‘285: 78), but does not expressly disclose a first water level sensor that is configured to sense a water level within the storage unit and that is configured to transmit a first signal based on the water level being equal to or higher than a first predetermined reference; and a controller that is configured to control the vacuum motor and the pump and that is configured to stop the vacuum motor and the pump in response to receiving the first signal, wherein the first predetermined reference is a water level that is lower than a connection point of the storage unit and the collecting unit.
Vankouwenberg discloses a floor surface cleaning and resurfacing equipment including a control panel (96) connected to a water pump (70) and vacuum (78), and the vacuum system (paragraph 60; 210) includes a recovery tank (212) that has a level sensor that shuts off the vacuum (210) when the level of the recovered water reaches the capacity of the recovery tank (212).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0582285 (hereafter, “KR ‘285”; see corresponding machine translation of KR20060032063A), in view of Kubo et al.  (US 5,636,402), in view of Tipton (US 5,331,713), and further in view of Meili (US 4,667,364) and Kaiser (US 2006/0027253).
Regarding claim 14, KR ‘285, in view of Kubo, and further in view of Tipton, is relied upon as above and discloses a sensor mounted so that water stored in the wastewater tank can be prevented from flowing into the connector (KR ‘285: 78), but does not expressly disclose a second water level sensor that is configured to sense a water level within the storage unit, and that is configured to transmit a second signal based on the water level being lower than a second predetermined reference; a notification unit that is configured to output information 
Meili discloses a floor-cleaning machine having a tank (6) with first and second reservoirs (7, 8), and level sensors (16, 17, 18) incorporated in the tank, the low level sensors (17, 40) are connected to electrical circuitry of pump motors (27, 32) such that switch-off is established at a low level signal.  Kaiser discloses a pressure washer control system having a controller (500) that monitors the water level of a water tank (16) to notify the operator when the water level is running low (paragraph 101).
Because it is known in the art to detect a low water level and notify an operator of a low water level, and the results of the modification would be predictable, namely, providing notice of insufficient cleaning solution, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a second water level sensor that is configured to sense a water level within the storage unit, and that is configured to transmit a second signal based on the water level being lower than a second predetermined reference; a notification unit that is configured to output information from the cleaner; and a controller that is configured to control the notification unit to output water shortage information in response to receiving the second signal.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0582285 (hereafter, “KR ‘285”; see corresponding machine translation of KR20060032063A), in view of Kubo et al.  (US 5,636,402), in view of Tipton (US 5,331,713), in view of Vankouwenberg (US 2005/0235453), and further in view of Versteijnen (US 6,102,052).

Versteijnen discloses a milk storage tank cleaning in which a water level sensor is used, and also discloses that the sensor for sensing the quantity of water can also be a pressure sensor or a scale which senses the weight of the tank (col. 8, lines 10-16).
Because it is known in the art to detect quantity of water using a scale, and the results of the substitution would be predictable, namely, water level detection using a known technique, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have and use a weight sensor as claimed.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0582285 (hereafter, “KR ‘285”; see corresponding machine translation of KR20060032063A), in view of Kubo et al.  (US 5,636,402), in view of Tipton (US 5,331,713), in view of Meili (US 4,667,364) and Kaiser (US 2006/0027253), and further in view of Versteijnen (US 6,102,052).
KR ‘285, in view of Kubo, in view of Tipton, and further in view of Meili and Kaiser, is relied upon as above, but does not expressly disclose a weight sensor as claimed.
Versteijnen discloses a milk storage tank cleaning in which a water level sensor is used, and also discloses that the sensor for sensing the quantity of water can also be a pressure sensor or a scale which senses the weight of the tank (col. 8, lines 10-16).
Because it is known in the art to detect quantity of water using a scale, and the results of the substitution would be predictable, namely, water level detection using a known 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711